     Case 4:19-cv-00212-MW-MAF Document 250 Filed 02/17/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


HARVARD, et al.,          )
                          )
          Plaintiffs,     )
                          )
v.                        )              Case No.: 4:19-cv-00212-MW-CAS
                          )
                          )
MARK S. INCH, et al.,     )
                          )
          Defendants.     )
__________________________

 PLAINTIFFS’ MOTION FOR LEAVE FOR LORI RIFKIN TO APPEAR
  PRO HAC VICE, CONSENT TO DESGINATION, AND REQUEST TO
 ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

      Pursuant to Local Rule 11.1 of the United States District Court for the

Northern District of Florida, Plaintiffs move the Court to permit Lori Rifkin,

California State Bar No. 244081, to appear pro hac vice and participate in this case

as co-counsel on behalf of Plaintiffs.

      1. Lori Rifkin is a lawyer licensed to practice law in California and is not

         admitted to practice in the Northern District of Florida. Ms. Rifkin’s

         current certificate of good standing for the State Bar of California is

         attached.
     Case 4:19-cv-00212-MW-MAF Document 250 Filed 02/17/21 Page 2 of 4




      2. Ms. Rifkin studied and is familiar with the Local Rules for this District.

         She has completed the Attorney Admission Tutorial (confirmation

         number FLND16130022234135).

      3. Ms. Rifkin is familiar with the CM/ECF e-filing system, has an upgraded

         PACER account, and has registered to file pro hac vice in this District

         through the PACER system. She requests authorization to receive

         electronic notices of filing at lrifkin@rifkinlawoffice.com.

      4. Ms. Rifkin will pay the $208 pro hac vice fee for this case at the time of

         filing as required.

      For these good reasons, Plaintiffs request that this Court permit Lori Rifkin

to appear pro hac vice in this matter.



Date: February 17, 2021                      Respectfully Submitted,

                                             /s/ Lori Rifkin         _
                                             Lori Rifkin
                                             CA Bar No. 244081
                                             Rifkin Law Office
                                             3630 Hight St. #18917
                                             Oakland, CA
                                             Telephone: (510) 414-4132
                                             lrifkin@rifkinlawoffice.com
     Case 4:19-cv-00212-MW-MAF Document 250 Filed 02/17/21 Page 3 of 4




                         CERTIFICATE OF SERVICE

      I certify that on February 17, 2021, I electronically filed the foregoing with

the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

being served this day on all counsel of record identified on CM/ECF and

transmitted in accordance with CM/ECF requirements.


                                              /s/ Lori Rifkin          _
                                              Lori Rifkin
Case 4:19-cv-00212-MW-MAF Document 250 Filed 02/17/21 Page 4 of 4
